ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Req. Reconsideration-After Non-Final Rejection dated 02/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Bright, Timothy on April 13, 2021.
Instructions to amend the application were as follows:
Claim 1, 6, 7, 15  to be amended as follows:
1. (Currently Amended) A therapeutic device comprises: 
an enclosure;
at least one oil-diffusing device; 
at least one frequency-infusing device; 
at least one frequency-tone generator; 
a first plurality of ambience lights; 
at least one vent; 
a first controller; 

at least one first wireless communication module; 
a magnetic levitation mechanism;
the at least one first wireless communication module, the at least one frequency-tone generator, the at least one oil-diffusing device, the at least one frequency-infusing device, and the first controller being mounted within the enclosure;
the control panel, the first plurality of ambience lights and the at least one vent being integrated into the enclosure;
the at least one frequency-infusing device being in fluid communication with the at least one oil-diffusing device;
the at least one oil-diffusing device being in fluid communication with the at least one vent;
the control panel, the at least one first wireless communication module, the at least one frequency-tone generator, the at least one oil-diffusing device, the at least one frequency-infusing device and the first plurality of ambience lights being electronically connected to the first controller;
the enclosure comprises a top separable portion and a bottom separable portion;
the top separable portion being attached onto the bottom separable portion;
the at least one oil-diffusing device comprises at least one reservoir, an ultrasonic vibrator, at least one exhaust and a muffler;
the at least one reservoir being removably situated within the bottom separable portion;
the ultrasonic vibrator being mounted to a base of the at least one reservoir;

muffler; [[and]]
the at least one exhaust being in fluid communication with the at least one
reservoir;
wherein the at least one frequency-infusing device comprises a vibrating rod mounted through an opening of the at least one reservoir;
wherein the magnetic levitation mechanism comprises a current-inducing module mounted within the bottom separable portion and electronically connected to the first controller and a magnet mounted within the top separable portion; and
the magnet and the current-inducing module being magnetically coupled to each other.

6. (Canceled) 
7. (Canceled) 

15. (Currently Amended) The therapeutic device of claim 8, wherein:

a division plane between the top separable portion and the bottom separable portion being positioned in between an apex of the pentagonal pyramid and a base of the pentagonal pyramid; and
the division plane between the top separable portion and the bottom separable portion being positioned parallel to the base of the pentagonal pyramid.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As per independent Claim 1, the prior art of record fails to disclose a therapeutic device comprises: … a first controller;  a control panel; at least one first wireless communication module; a magnetic levitation mechanism; the at least one first wireless communication module, the at least one frequency-tone generator, the at least one oil-diffusing device, the at least one frequency-infusing device, and the first controller being mounted within the enclosure; the control panel, the first plurality of ambience lights and the at least one vent being integrated into the enclosure; the at least one frequency-infusing device being in fluid communication with the at least one oil-diffusing device; the at least one oil-diffusing device being in fluid communication with the at least one vent; the control panel, the at least one first wireless communication module, the at least one frequency-tone generator, the at least one oil-diffusing device, the at least one frequency-infusing device and the first plurality of ambience lights being electronically connected to the first controller; the enclosure comprises a top separable portion and a bottom separable portion; the top separable portion being attached onto the bottom separable portion; the at least one oil-diffusing device comprises at least one reservoir, an ultrasonic vibrator, at least one exhaust and a muffler; the at least one reservoir being removably situated within the bottom separable portion; the ultrasonic vibrator being mounted to a base of the at least one reservoir; the at least one reservoir and the ultrasonic vibrator being enclosed by the muffler; the at least one exhaust being in fluid communication with the at least one reservoir; wherein the at least one frequency-infusing device comprises a vibrating rod mounted through an opening of the at least one reservoir; wherein the magnetic 
Prior art US 20180099068 A1 discloses diffusing apparatus for diffusing essential oils into the air. The apparatus includes a reservoir configured to hold essential oils in an internal cavity, and a controller assembly removably coupled to the reservoir, the controller assembly including an air inlet port, a first controller, and a piezo micro air pump unit. The apparatus further includes a base removably coupled to the controller assembly, the base including a second controller, wherein the second controller is connected to the first controller. The apparatus further includes a tube in fluid connection at a first end with the micro air pump unit and extending into the reservoir, the tube providing a path for pressurized air from the micro air pump unit into the reservoir through a plurality of orifices at a second end of the tube.
Prior art US 20190118210 A1 for disclosing a method and system for nebulizing an aromatic liquid. The system includes receiving in a processor information for a desired blend of one or more liquid ingredients; sending from the processor a signal to a reservoir valve to actuate the reservoir valve such that a portion of a reservoir liquid in a reservoir flows through the reservoir valve and into an atomizing chamber; sending from the processor a signal to a port valve to actuate the port valve such that a portion of a concentrate liquid in a container connected to the port valve flows through the port valve and into the atomizing chamber; combining the portion of the reservoir liquid with the portion of the concentrate liquid to form a blended liquid; atomizing the blended liquid to create a vapor; and conveying the vapor 
However, features, combination of features and arrangement of features as now explicitly, positively and specifically recited by the Applicants  has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 5, 8-15 which depend upon independent base claim 1, dependent claims 5, 8-15 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            April 16, 2021